Title: To Thomas Jefferson from Abigail Adams, 10 September 1787
From: Adams, Abigail
To: Jefferson, Thomas



Dear Sir
London Septr. 10th

Your obliging favours of july and August came safe to Hand. The first was brought during my absence on an excursion into the  Country. I was very happy to find by it, that you had received your daughter safe, and that the dear Girl was contented. I never felt so attached to a child in my Life on so short an acquaintance. Tis rare to find one possessd of so strong and lively a sensibility. I hope she will not lose her fine spirits within the walls of a convent, to which I own I have many, perhaps false prejudices.
Mr. Appleton deliverd my Lace and gloves safe. Be so good as to let petit know that I am perfectly satisfied with them. Col. Smith has paid me the balance [which] you say was due to me, and I take your word for it, but [I do] not know how. The Bill which was accepted by Mr. Adams [in] the absence of Col. Smith, I knew would become due, in our absence, and before we could receive your orders. The money was left with Brisler our Servant, who paid it when it was presented. On our return we found the Bill which you had drawn on Mr. Tessier, but upon presenting it he refused to pay it, as he had not received any letter of advise tho it was then more than a month from its date, but he wrote immediatly to Mr. Grand, and by return of the next post, paid it.
With regard to your Harpsicord, Col. Smith who is now returnd, will take measures to have it sent to you. I went once to Mr. Kirkmans to inquire if it was ready. His replie was, that it should be ready in a few days, but [that he had] no orders further than to report when it [was done. I told him] to write you, but he seemd to think he had done all [that was] required of him. The Canister addrest to Mr. Drayton [was] delivered to Mr. Hayward with special directions, and he assured me he would not fail to deliver it.
The ferment and commotions in Massachusetts has brought upon the surface abundance of Rubbish; but still there is some sterling metal in the political crusible. The vote which was carried against an emission of paper money by a large majority in the House, shews that they have a sense of justice; which I hope will prevail in every department of the State. I send a few of our News papers, some of which contain sensible speculations.
To what do all the political motions tend which are agitating France Holland and Germany? Will Liberty finally gain the assendency, or arbitrary power strike her dead.
Is the report true that is circulated here, that Mr. Littlepage has a commission from the King of poland to his most Christian Majesty?!
We have not any thing from Mr. Jay later than 4th of july. There was not any congress then, or expected to be any untill the convention rises at Philadelphia.

Col. Smith I presume will write you all the politicks of the Courts he has visited, and I will not detain you longer than to assure you that I am at all times Your Friend and Humble Servant,

A A

